Title: To John Adams from Isaac S. Gardner, 5 August 1803
From: Gardner, Isaac S.
To: Adams, John



Sir,
Brookline August 5th. 1803.

I am requested to give notice the Committee appointed by the Hor. Court of General Sessions of the peace at their last Term, purpose attending the buisness of Viewing the purpos’d Read by Dr. Veezeys Mills in Quincy as petitioned for by his Honor Edward H. Robbins Esqr. and others, will attend that service on Tuesday the sixth day of Septr. next at 9. 0clock A.M. said Comm’te will meet at Newcombs Tavern in Quincy
Sir / I am with respect in / behalf of the Committee / your humble servant
Isaac S. Gardner